UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-07470 EAGLE SERIES TRUST (Formerly: Heritage Series Trust) (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 RICHARD J. ROSSI, PRESIDENT 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments Eagle International Equity Fund Investment Portfolio July 31, 2010 (unaudited) Common stocks- 94.2% (a) Shares Value Australia1.0% Asciano Group * MAp Group Newcrest Mining Ltd. Austria1.3% Erste Group Bank AG OMV AG Belgium0.3% KBC Groep NV Bermuda0.5% China Yurun Food Group Ltd. Brazil1.6% All America Latina Logistica SA Amil Participacoes SA BRF - Brasil Foods SA Hypermarcas SA * Souza Cruz SA Vale SA, Sponsored ADR Britain11.2% Anglo American PLC * Barclays PLC BG Group PLC BHP Billiton PLC Diageo PLC GlaxoSmithKline PLC Imperial Tobacco Group PLC Lloyds Banking Group PLC * Lonmin PLC * Rio Tinto PLC Rolls-Royce Group PLC Tesco PLC Vodafone Group PLC WPP PLC Canada5.8% Agnico-Eagle Mines Ltd. Bank of Montreal Bank of Nova Scotia Barrick Gold Corporation Canadian Imperial Bank of Commerce Canadian Pacific Railway Ltd. EnCana Corporation Goldcorp Inc. IAMGOLD Corporation IGM Financial Inc. Ivanhoe Mines Ltd. * Kinross Gold Corporation Royal Bank of Canada Silver Wheaton Corporation * Suncor Energy Inc. Talisman Energy Inc. The Toronto-Dominion Bank Cayman Islands1.5% Belle International Holdings Ltd. China Mengniu Dairy Company Ltd. Golden Eagle Retail Group Ltd. Hengan International Group Company Ltd. Sands China Ltd. * Tingyi Cayman Islands Holding Corporation China1.5% China Construction Bank Corporation Industrial & Commercial Bank of China Lianhua Supermarket Holdings Company Ltd. Mindray Medical International Ltd., Sponsored ADR Shandong Weigao Group Medical Polymer Company Ltd. Sinopharm Group Company * Czech1.3% Komercni Banka, AS Denmark0.8% A.P. Moller-Maersk AS 24 Carlsberg AS, Class B Novo Nordisk AS, Class B Finland1.2% Fortum Oyj Kesko Oyj, Class B Stora Enso Oyj, Class R UPM-Kymmene Oyj France5.6% Aeroports de Paris AXA SA BNP Paribas Carrefour SA CFAO SA Danone Essilor International SA Eutelsat Communications Iliad SA L'Occitane International SA * LVMH Moet Hennessy Louis Vuitton SA PPR Publicis Groupe SA Safran SA Schneider Electric SA Societe Generale Sodexo Technip SA Vallourec SA Veolia Environnement Vinci SA Germany6.5% Allianz SE Bayer AG Bilfinger Berger AG Continental AG Daimler AG Deutsche Bank AG Deutsche Boerse AG Fraport AG Fresenius SE HeidelbergCement AG Henkel AG & Co. KGaA MAN SE Metro AG SAP AG Siemens AG Greece0.4% Coca Cola Hellenic Bottling Company SA Hong Kong3.3% China Merchants Holdings International Company Ltd. China Overseas Land & Investment Ltd. China Resources Enterprise Ltd. GOME Electrical Appliances Holdings Ltd. * Hang Lung Properties Ltd. Hungary0.5% OTP Bank PLC * India3.3% Dr. Reddy's Laboratories Ltd., Sponsored ADR HDFC Bank Ltd., Sponsored ADR ICICI Bank Ltd., Sponsored ADR Larsen & Toubro Ltd., Sponsored GDR Reliance Capital Ltd., Sponsored GDR * State Bank of India, Sponsored GDR 50 United Spirits Ltd., Sponsored GDR Indonesia0.3% Bank Rakyat Indonesia Perusahaan Gas Negara PT Ireland0.4% Dragon Oil PLC * Shire PLC Israel0.5% Teva Pharmaceutical Industries Ltd., Sponsored ADR Italy0.9% Buzzi Unicem SpA Intesa Sanpaolo SpA Saipem SpA UniCredit SpA Japan8.9% Aisin Seiki Company Ltd. Asahi Glass Company Ltd. Canon Inc. Central Japan Railway Company 36 Daikin Industries Ltd. Denso Corporation East Japan Railway Company Fanuc Ltd. Fukuoka Financial Group Inc. Honda Motor Company Ltd. ITOCHU Corporation Komatsu Ltd. Mitsubishi Corporation Mitsubishi Electric Corporation Mitsubishi UFJ Financial Group Inc. Mitsubishi UFJ Lease & Finance Company Ltd. Nidec Corporation Nintendo Company Ltd. Nippon Telegraph & Telephone Corporation Nissan Motor Company Ltd. NSK Ltd. NTT DoCoMo Inc. 78 Resona Holdings Inc. Ricoh Company Ltd. Shiseido Company Ltd. SMC Corporation Sumitomo Mitsui Financial Group Inc. Suzuki Motor Corporation The Bank of Yokohama Ltd. The Chiba Bank Ltd. The Sumitomo Trust & Banking Company Ltd. Toyota Motor Corporation Unicharm Corporation Luxembourg0.7% Evraz Group SA, Sponsored GDR * SES SA Mexico1.1% Fomento Economico Mexicano, SAB de CV, Sponsored ADR Grupo Comercial Chedraui SA de CV * Grupo Financiero Banorte, SAB de CV Netherlands5.9% ASML Holding NV EADS NV Heineken NV ING Groep NV * Koninklijke KPN NV Koninklijke Philips Electronics NV Randstad Holding NV Royal Dutch Shell PLC, Class A TNT NV Unilever NV Norway1.0% DnB NOR ASA Marine Harvest ASA Statoil ASA Telenor ASA Papua New Guinea0.2% Lihir Gold Ltd. Poland1.6% Bank Pekao SA PKO Bank Polski SA Portugal0.2% Galp Energia SGPS SA, Class B Russia5.6% Enel OGK-5 OJSC * Gazprom Neft JSC, Sponsored ADR IDGC Holding JSC * Magnit OJSC, Sponsored GDR Mechel, Sponsored ADR MMC Norilsk Nickel, Sponsored ADR NovaTek OAO, Sponsored GDR Novorossiysk Commercial Sea Port, Sponsored GDR OGK-4 OJSC Pharmstandard, Sponsored GDR * Rosneft Oil Company, Sponsored GDR Sberbank TNK-BP Holding VTB Bank OJSC, Sponsored GDR X 5 Retail Group NV, Sponsored GDR * Singapore0.1% CapitaLand Ltd. South Africa2.8% AngloGold Ashanti Ltd. Aspen Pharmacare Holdings Ltd. Impala Platinum Holdings Ltd. Massmart Holdings Ltd. Shoprite Holdings Ltd. Standard Bank Group Ltd. Tiger Brands Ltd. South Korea1.2% Hankook Tire Company Ltd. Hyundai Motor Company Samsung Electronics Company Ltd. Spain1.2% Amadeus IT Holding SA, Class A * Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Sweden1.1% Atlas Copco AB, Class A Elekta AB, Class B Hennes & Mauritz AB, Class B Swedish Match AB Volvo AB, Class B Switzerland5.7% ABB Ltd. Credit Suisse Group AG Flughafen Zuerich AG Holcim Ltd. Nestle SA Nobel Biocare Holding AG Novartis AG Swiss Reinsurance Company Ltd. Swisscom AG Syngenta AG The Swatch Group AG UBS AG Xstrata PLC Zurich Financial Services AG Taiwan2.6% Acer Inc. Asustek Computer Inc. Hon Hai Precision Industry Company Ltd. HTC Corporation Taiwan Semiconductor Manufacturing Company Ltd. Thailand0.1% Thai Beverage PCL Ukraine0.4% Raiffeisen Bank Aval * Ukrsotsbank JSCB * UkrTelecom * United Kingdom4.1% ARM Holdings PLC BP PLC Cairn Energy PLC * Compass Group PLC HSBC Holdings PLC Petropavlovsk PLC * Reckitt Benckiser Group PLC Royal Bank of Scotland Group PLC * SABMiller PLC Standard Chartered PLC WM Morrison Supermarkets PLC Total common stocks (cost $71,234,080) Preferred stocks - 1.1% (a) Brazil0.5% Cia Brasileira de Distribuicao Germany0.5% Henkel AG & Company KGaA Volkswagen AG Russia0.1% TNK-BP Holding Total preferred stocks (cost $861,776) Investment companies - 2.5% (a) India0.6% iShares MSCI India (ETF) * United States1.9% Market Vectors - Gold Miners ETF Total investment companies (cost $1,908,836) Total investment portfolio excluding repurchase agreement (cost $74,004,692) Repurchase agreement- 0.4%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated July 30, 2010 @ 0.07% to be repurchased at $357,002 on August 2, 2010, collateralized by $360,000 United States Treasury Notes, 1.375% due February 15, 2013 (market value $367,922 including interest) (cost $357,000) Total investment portfolio (cost $74,361,692)98.2% (a) * Non-income producing security. (a) Percentages indicated are based on net assets of $84,480,026. ADR - American depository receipt ETF - Exchange-traded fund GDR - Global depository receipt Forward Foreign Currency Contracts Outstanding UNAUDITED|07.31.2010 Delivery date Unrealized appreciation (depreciation) Contract to deliver In exchange for CZK USD 9/15/10 USD CZK 9/15/10 EUR USD 9/15/10 USD EUR 9/15/10 GBP USD 9/15/10 USD GBP 9/15/10 HUF USD 9/15/10 USD HUF 9/15/10 PLN USD 9/15/10 USD PLN 9/15/10 ZAR USD 9/15/10 USD ZAR 9/15/10 CHF USD 9/16/10 USD CHF 9/16/10 CZK USD 9/16/10 USD CZK 9/16/10 EUR USD 9/16/10 USD EUR 9/16/10 GBP USD 9/16/10 USD GBP 9/16/10 SEK USD 9/16/10 USD SEK 9/16/10 CZK USD 12/16/10 USD CZK 12/16/10 EUR USD 12/16/10 USD EUR 12/16/10 Total unrealized depreciation CHF Swiss Franc CZK Czech Koruna EUR Euro Currency GBP Pound Sterling HUF Hungarian Forint PLN Polish Zloty SEK Swedish Krona USD United States Dollar ZAR South African Rand Industry Allocation UNAUDITED|07.31.2010 % of net Industry Value assets Banks 21.1% Food 10.5% Mining 9.2% Pharmaceuticals 4.5% Oil & gas 4.4% Engineering & construction 4.3% Auto manufacturers 4.0% Financial services 3.0% Telecommunications 2.8% Investment companies 2.5% Beverages 2.3% Insurance 2.3% Healthcare products 2.2% Transportation 2.2% Retail 1.9% Computers 1.8% Machinery 1.5% Real estate 1.4% Household products 1.2% Agriculture 1.2% Electrical components & equipment 1.1% Semiconductors 1.0% Electronics 0.9% Building materials 0.9% Aerospace/defense 0.8% Forest products & paper 0.8% Cosmetics/personal care 0.8% Iron/steel 0.6% Electric 0.6% Distribution/wholesale 0.5% Toys/games/hobbies 0.5% Multimedia 0.5% Commercial services 0.4% Office/business equipment 0.5% Food service 0.4% Chemicals 0.4% Software 0.4% Auto parts & equipment 0.4% Hand/machine tools 0.3% Oil & gas services 0.3% Water 0.3% Diversified manufacturer 0.2% Metal fabricate/hardware 0.2% Advertising 0.2% Lodging 0.1% Internet 0.1% Gas 0.1% Healthcare services 0.1% Semiconductor equipment 0.1% Total investment portfolio 97.8% Eagle Investment Grade Bond Fund Investment Portfolio July 31, 2010 (unaudited) Principal amount Corporate bonds- 33.5% (a) (in thousands) Value Aerospace/defense1.3% L-3 Communications Corporation, 4.75%, 07/15/20 Lockheed Martin Corporation, 4.25%, 11/15/19 United Technologies Corporation, 5.375%, 12/15/17 Banks4.6% Bank of Montreal, 2.125%, 06/28/13 Bank of Nova Scotia, 144A, 1.45%, 07/26/13 JPMorgan Chase & Company, 3.7%, 01/20/15 The Goldman Sachs Group Inc., 6.0%, 05/01/14 Toronto-Dominion Bank, 144A, 2.2%, 07/29/15 Beverages2.7% Anheuser-Busch InBev Worldwide Inc., 144A, 3.625%, 04/15/15 PepsiCo Inc., 7.9%, 11/01/18 The Coca-Cola Company, 5.35%, 11/15/17 Biotechnology1.6% Amgen Inc., 5.7%, 02/01/19 Genzyme Corporation, 144A, 3.625%, 06/15/15 Diversified manufacturer0.3% ITT Corporation, 6.125%, 05/01/19 Electric2.7% Carolina Power & Light Company, 5.25%, 12/15/15 Exelon Generation Company LLC, 5.2%, 10/01/19 FPL Group Capital Inc., 2.55%, 11/15/13 PSEG Power LLC, 144A, 2.5%, 04/15/13 Virginia Electric and Power Company, Series A, 5.4%, 01/15/16 Financial services1.6% BlackRock Inc., Series 2, 5.0%, 12/10/19 CME Group Inc., 5.4%, 08/01/13 Food1.3% Campbell Soup Company, 3.05%, 07/15/17 General Mills Inc., 5.65%, 02/15/19 Gas0.9% Sempra Energy, 9.8%, 02/15/19 Healthcare products1.6% Baxter International Inc., 5.375%, 06/01/18 Covidien International Finance, 2.8%, 06/15/15 Insurance0.9% Berkshire Hathaway Finance Corporation, 5.4%, 05/15/18 Mining1.3% Barrick Gold Corporation, 6.95%, 04/01/19 Newmont Mining Corporation, 5.125%, 10/01/19 Oil & gas2.2% Noble Holding International Ltd., 3.45%, 08/01/15 Shell International Finance BV, FRN, 0.88825%, 06/22/12 XTO Energy Inc., 5.75%, 12/15/13 Pharmaceuticals1.7% Pfizer Inc., 6.2%, 03/15/19 Teva Pharmaceutical Finance II/III, 3.0%, 06/15/15 Retail2.9% McDonald's Corporation, 5.8%, 10/15/17 Staples Inc., 9.75%, 01/15/14 Wal-Mart Stores Inc. Pass Through Trusts, Series C, 8.875%, 06/29/11 28 Wal-Mart Stores Inc., 3.625%, 07/08/20 Software1.5% Adobe Systems Inc., 3.25%, 02/01/15 Oracle Corporation, 144A, 3.875%, 07/15/20 Telecommunications2.3% AT&T Corporation, 7.3%, 11/15/11 Cisco Systems Inc., 4.95%, 02/15/19 Verizon Communications Inc., 6.35%, 04/01/19 Television, cable & radio0.4% DIRECTV Holdings LLC, 3.55%, 03/15/15 Transportation1.7% Norfolk Southern Corporation, 5.9%, 06/15/19 Union Pacific Corporation, 5.7%, 08/15/18 Total corporate bonds (cost $22,733,171) U.S. Treasuries - 26.0% (a) U.S. Treasury Note, 0.875%, 02/29/12 U.S. Treasury Note, 1.0%, 07/15/13 U.S. Treasury Note, 2.125%, 05/31/15 U.S. Treasury Note, 3.5%, 05/15/20 U.S. Treasury Note, 4.0%, 08/15/18 U.S. Treasury Note, 4.25%, 11/15/14 U.S. Treasury Note, 4.5%, 02/15/16 U.S. Treasury Note, 4.75%, 08/15/17 Total U.S. Treasuries (cost $17,551,044) Government-backed corporate bonds - 16.6% (a) Bank of America Corporation, FDIC, 3.125%, 06/15/12 Citibank NA, FDIC, 1.75%, 12/28/12 Citigroup Inc., FDIC, 2.125%, 04/30/12 General Electric Capital Corporation, FDIC, 3.0%, 12/09/11 John Deere Capital Corporation, FDIC, 2.875%, 06/19/12 JPMorgan Chase & Company, FDIC, 3.125%, 12/01/11 The Goldman Sachs Group Inc., FDIC, 3.25%, 06/15/12 Total government-backed corporate bonds (cost $11,575,315) Mortgage-backed obligations - 14.8% (a) Commercial mortgage-backed obligations - 3.8% Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C5, Class A3, 5.1%, 08/15/38 JPMorgan Chase Commercial Mortgage Series Trust, Series 2002-C3, Class A2, 4.994%, 07/12/35 JPMorgan Chase Commercial Mortgage Series Trust, Series 2003-PM1A, Class A4, 5.326%, 08/12/40 LB-UBS Commerical Mortgage Trust, Series 2001-C7, Class A5, 6.133%, 12/15/30 LB-UBS Commerical Mortgage Trust, Series 2003-C7, Class A2, 4.064%, 09/15/27 Merrill Lynch Mortgage Investors Trust, Series 1998-C1, Class A3, 6.72%, 11/15/26 Morgan Stanley Capital I, Series 2003-T11, Class A4, 5.15%, 06/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2003-C6, Class A3, 4.957%, 08/15/35 Federal agency mortgage-backed obligations - 11.0% Fannie Mae REMICs, Series 2006-B1, Class AB, 6.0%, 06/25/16 Fannie Mae REMICs, Series 2007-11, Class AB, 5.69%, 01/25/32 Fannie Mae REMICs, Series 2007-B2, Class AB, 5.5%, 12/25/20 Fannie Mae, Series 2006-63, Class AB, 6.5%, 10/25/33 Fannie Mae, Series 2007-118, Class AB, 5.0%, 04/25/35 Fannie Mae, Series 2007-26, Class JA, 5.0%, 05/25/29 Freddie Mac REMICs, Series R005, Class AB, 5.5%, 12/15/18 Freddie Mac REMICs, Series R006, Class AK, 5.75%, 12/15/18 Freddie Mac, Series 2628, Class AB, 4.5%, 06/15/18 Freddie Mac, Series 3456, Class CG, 5.0%, 01/15/35 Freddie Mac, Series 2885, Class LC, 4.5%, 04/15/34 Freddie Mac, Series 3114, Class GC, 5.0%, 01/15/34 Ginnie Mae, Series 2004-86, Class PK, 4.0%, 09/20/34 FDIC Trust, Series 2010-R1, Class A, 2.184%, 05/25/50 Total mortgage-backed obligations (cost $10,314,791) Supranational securities - 4.0% (a) Asian Development Bank, 1.625%, 07/15/13 Inter-American Development Bank, 2.25%, 07/15/15 International Bank for Reconstruction & Development, 2.375%, 05/26/15 Nordic Investment Bank, 2.5%, 07/15/15 Total supranational securities (cost $2,745,902) Foreign government securities - 1.5% (a) Province of Ontario, 2.7%, 06/16/15 Total foreign government securities (cost $1,001,147) Total investment portfolio excluding repurchase agreement (cost $65,921,370) Repurchase agreement- 1.8%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated July 30, 2010 @ 0.07% to be repurchased at $1,298,008 on August 2, 2010, collateralized by $1,275,000 United States Treasury Notes, 2.5% due April 30, 2015 (market value $1,339,322 including interest) (cost $1,298,000) Total investment portfolio (cost $67,219,370)98.2% (a) (a) Percentages indicated are based on net assets of $70,073,510. 144A - 144A securities are issued pursuant to Rule 144A of the Securities Act of 1933. Most of these are deemed to be liquid for purposes of compliance limitations on holdings of illiquid securities and all may be resold as transactions exempt from registration to qualified institutional buyers. At July 31, 2010, these securities aggregated $3,920,395 or 5.6% of the net assets of the fund. FDIC - Federal deposit insurance corporation FRN - Floating rate notes reset their interest rate on a semiannual or quarterly basis. REMIC - Real estate mortgage investment conduit Eagle Large Cap Core Fund Investment Portfolio July 31, 2010 (unaudited) Common stocks- 91.3% (a) Shares Value Advertising2.0% Omnicom Group Inc. Aerospace/defense3.3% The Boeing Company United Technologies Corporation Banks11.6% Bank of America Corporation JPMorgan Chase & Company The Goldman Sachs Group, Inc. Wells Fargo & Company Computers5.1% Apple, Inc. * EMC Corporation * Diversified manufacturer5.9% General Electric Company Tyco International Ltd. Healthcare products8.9% Covidien PLC Johnson & Johnson St. Jude Medical, Inc. * Zimmer Holdings, Inc. * Healthcare services2.2% UnitedHealth Group Inc. Insurance1.8% MetLife, Inc. Internet2.0% Google Inc., Class A * Oil & gas8.9% ConocoPhillips EOG Resources Inc. Exxon Mobil Corporation Oil & gas services2.2% Schlumberger Ltd. Pharmaceuticals2.8% Pfizer Inc. Retail9.7% Bed Bath & Beyond Inc. * Home Depot, Inc. Macy's Inc. Staples, Inc. Wal-Mart Stores, Inc. Semiconductor equipment1.4% Applied Materials, Inc. Semiconductors2.3% Texas Instruments Inc. Software11.5% Activision Blizzard Inc. Adobe Systems Inc. * Autodesk, Inc. * Microsoft Corporation Telecommunications5.9% Cisco Systems, Inc. * QUALCOMM Inc. Sprint Nextel Corporation * Television, cable & radio1.5% Comcast Corporation, Class A Transportation2.3% Union Pacific Corporation Total common stocks (cost $114,923,656) Investment companies- 2.9%(a) Materials Select Sector SPDR ETF Total investment companies (cost $3,976,137) Total investment portfolio excluding repurchase agreement (cost $118,899,793) Repurchase agreement- 6.0%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated July 30, 2010 @ 0.07% to be repurchased at $7,807,046 on August 2, 2010, collateralized by $7,455,000 United States Treasury Notes, 3.625% due August 15, 2019 (market value $8,040,530 including interest) (cost $7,807,000) Total investment portfolio (cost $126,706,793)100.2% (a) * Non-income producing security (a) Percentages indicated are based on net assets of $130,599,564. ETF - Exchange-traded fund SPDR - Standard & Poor's depositary receipt Eagle Mid Cap Growth Fund Investment Portfolio July 31, 2010 (unaudited) Common stocks- 97.4% (a) Shares Value Aerospace/defense1.8% Goodrich Corporation Apparel2.2% Coach Inc. Auto manufacturers3.4% Navistar International Corporation * Oshkosh Corporation * Biotechnology2.9% Dendreon Corporation * Illumina, Inc. * United Therapeutics Corporation * Chemicals3.4% CF Industries Holdings Inc. Huntsman Corporation Coal1.0% Walter Energy, Inc. Commercial services3.4% Coinstar Inc. * Hewitt Associates Inc., Class A * Computers3.3% Riverbed Technology Inc. * SanDisk Corporation * Electronics4.2% Dolby Laboratories, Inc., Class A * Gentex Corporation Entertainment2.0% Bally Technologies, Inc. * Environmental control2.7% Republic Services, Inc. Waste Connections, Inc. * Financial services5.6% Ameriprise Financial, Inc. CME Group Inc. Legg Mason, Inc. TD Ameritrade Holding Corporation * Food0.9% Dean Foods Company * Healthcare products1.7% Patterson Companies, Inc. Thoratec Corporation * Healthcare services1.6% Lincare Holdings Inc. Household products2.8% Church & Dwight Co., Inc. Housewares1.5% Newell Rubbermaid Inc. Insurance1.3% RenaissanceRe Holdings Ltd. Internet1.9% NetFlix, Inc. * priceline.com Inc. * Iron/steel0.9% Allegheny Technologies Inc. Leisure time1.9% Carnival Corporation Lodging2.1% Las Vegas Sands Corporation * Machinery3.2% AGCO Corporation * Cummins, Inc. Metal fabricate/hardware1.0% Precision Castparts Corporation Mining1.1% Freeport-McMoRan Copper & Gold Inc. Oil & gas7.0% Continental Resources Inc. * Noble Corporation Pioneer Natural Resources Company Whiting Petroleum Corporation * Pharmaceuticals4.9% AmerisourceBergen Corporation Express Scripts Inc. * Mylan Inc. * NBTY, Inc. * Retail2.7% Chico's FAS, Inc. Limited Brands Inc. Semiconductors7.0% ARM Holdings PLC, Sponsored ADR Linear Technology Corporation Rovi Corporation * Software9.5% Allscripts-Misys Healthcare Solutions, Inc. * ANSYS, Inc. * Autodesk, Inc. * Cerner Corporation * Citrix Systems, Inc. * MSCI Inc., Class A * Telecommunications5.1% Amdocs Ltd. * American Tower Corporation, Class A * Polycom, Inc. * Transportation3.4% Kansas City Southern * Landstar System, Inc. Total common stocks (cost $146,804,290) Repurchase agreement- 2.7%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated July 30, 2010 @ 0.07% to be repurchased at $4,854,028 on August 2, 2010, collateralized by $4,635,000 United States Treasury Notes, 3.625% due August 15, 2019 (market value $4,999,042 including interest) (cost $4,854,000) Total investment portfolio (cost $151,658,290)100.1% (a) * Non-income producing security (a) Percentages indicated are based on net assets of $183,194,372. ADR - American depository receipt Eagle Mid Cap Stock Fund Investment Portfolio July 31, 2010 (unaudited) Common stocks- 99.5% (a) Shares Value Aerospace/defense1.3% L-3 Communications Holdings, Inc. Apparel2.8% VF Corporation Auto manufacturers2.5% Oshkosh Corporation * Auto parts & equipment1.3% WABCO Holdings Inc. * Banks1.9% BOK Financial Corporation East West Bancorp Inc. Chemicals6.5% Air Products & Chemicals Inc. Albemarle Corporation Sigma-Aldrich Corporation Solutia Inc. * Commercial services2.4% Iron Mountain Inc. SEI Investments Company Computers3.7% IHS Inc., Class A * Synopsys, Inc. * Diversified manufacturer1.1% Leggett & Platt Inc. Electric1.6% ITC Holdings Corporation Electrical components & equipment3.3% AMETEK, Inc. Energizer Holdings, Inc. * Electronics5.0% Agilent Technologies Inc. * Amphenol Corporation, Class A Dolby Laboratories, Inc., Class A * Entertainment1.5% DreamWorks Animation SKG, Inc. * Environmental control2.1% Waste Connections, Inc. * Financial services8.5% CME Group Inc. Discover Financial Services Franklin Resources, Inc. IntercontinentalExchange, Inc. * Leucadia National Corporation * SLM Corporation * Food3.4% ConAgraFoods, Inc. The J. M. Smucker Company Healthcare products3.9% Hospira, Inc. * St. Jude Medical, Inc. * Healthcare services4.2% Laboratory Corporation of America Holdings * Lincare Holdings Inc. Mednax Inc. * Insurance4.4% Allied World Assurance Company Holdings, Ltd. Reinsurance Group of America Inc. XL Group PLC Machinery2.5% AGCO Corporation * Roper Industries Inc. Metal fabricate/hardware1.4% Precision Castparts Corporation Oil & gas4.1% Noble Energy, Inc. Petrohawk Energy Corporation * QEP Resources Inc. * Whiting Petroleum Corporation * Oil & gas services2.3% FMC Technologies, Inc. * National Oilwell Varco, Inc. Packaging & containers6.4% Crown Holdings Inc. * Owens-Illinois, Inc. * Rock-Tenn Company, Class A Pharmaceuticals2.3% McKesson Corporation Shire PLC, Sponsored ADR Printing & publishing2.1% John Wiley & Sons, Inc., Class A Retail2.6% Aeropostale Inc. * Family Dollar Stores Inc. Semiconductors2.5% Marvell Technology Group Ltd. * Rovi Corporation * Software6.8% Activision Blizzard Inc. Adobe Systems Inc. * Check Point Software Technologies Ltd. * Fiserv, Inc. * Television, cable & radio1.6% DISH Network Corporation, Class A Textiles1.4% Mohawk Industries, Inc. * Toys/games/hobbies2.1% Hasbro, Inc. Total common stocks (cost $1,274,562,959) Total investment portfolio (cost $1,274,562,959)99.5% (a) * Non-income producing security (a) Percentages indicated are based on net assets of $1,343,773,195. ADR - American depository receipt Eagle Small Cap Core Value Fund Investment Portfolio July 31, 2010 (unaudited) Common stocks- 93.4% (a) Shares Value Aerospace/defense1.0% Orbital Sciences Corporation * Banks7.4% Cardinal Financial Corporation Columbia Banking System Inc. First Financial Bancorp Oriental Financial Group, Inc. PrivateBancorp Inc. Signature Bank * Southwest Bancorp, Inc. Sterling Bancshares, Inc. Texas Capital Bancshares, Inc. * Biotechnology1.6% Charles River Laboratories International, Inc. * Cubist Pharmaceuticals, Inc. * Chemicals1.6% Kraton Performance Polymers Inc. * Westlake Chemical Corporation Coal1.2% Alpha Natural Resources Inc. * Commercial services9.6% Chemed Corporation Cross Country Healthcare, Inc. * Euronet Worldwide, Inc. * Gartner, Inc. * LECG Corporation * Net 1 UEPS Technologies, Inc. * On Assignment, Inc. * Parexel International Corporation * The Providence Service Corporation * Computers3.1% Electronics for Imaging, Inc. * Insight Enterprises, Inc. * Mercury Computer Systems, Inc. * SMART Modular Technologies (WWH), Inc. * Distribution/wholesale0.8% School Specialty, Inc. * Diversified manufacturer2.2% Barnes Group Inc. Matthews International Corporation, Class A Electric1.4% Allete, Inc. Electrical components & equipment0.8% Belden, Inc. Electronics1.6% Benchmark Electronics, Inc. * Sonic Solutions, Inc. * Engineering & construction2.0% Dycom Industries, Inc. * URS Corporation * Entertainment0.3% Lions Gate Entertainment Corporation * Environmental control0.3% Casella Waste Systems, Inc., Class A * Financial services4.7% Compass Diversified Holdings Cowen Group Inc., Class A * Investment Technology Group, Inc. * MarketAxess Holdings Inc. optionsXpress Holdings, Inc. * SWS Group Inc. Gas1.6% AGL Resources, Inc. Healthcare products1.7% Merit Medical Systems, Inc. * Healthcare services4.8% AMERIGROUP Corporation * Amsurg Corporation * Mednax Inc. * Psychiatric Solutions, Inc. * Household products1.2% Jarden Corporation Insurance5.2% American Equity Investment Life Holding Company Assured Guaranty Ltd. First Mercury Financial Corporation Platinum Underwriters Holdings, Ltd. Stewart Information Services Corporation Tower Group Inc. Validus Holdings Ltd. Internet1.7% 1-800-FLOWERS.COM Inc., Class A * DealerTrack Holdings Inc. * Equinix Inc. * Machinery1.6% Altra Holdings, Inc. * Wabtec Corporation Metal fabricate/hardware0.8% Kaydon Corporation Mining1.9% Gammon Gold Inc. * IAMGOLD Corporation Oil & gas1.9% Comstock Resources, Inc. * Rosetta Resources, Inc. * Oil & gas services3.1% Dresser-Rand Group, Inc. * Oceaneering International, Inc. * Packaging & containers1.0% Silgan Holdings Inc. Pharmaceuticals1.5% Herbalife Ltd. Printing & publishing1.3% John Wiley & Sons, Inc., Class A REITs3.3% BioMed Realty Trust, Inc. Chimera Investment Corporation Government Properties Income Trust Kite Realty Group Trust Retail6.0% AerCap Holdings NV * AFC Enterprises, Inc. * Jo-Ann Stores Inc. * Nu Skin Enterprises, Inc., Class A Stage Stores, Inc. Savings & loans1.0% Berkshire Hills Bancorp Inc. Semiconductor equipment0.6% Varian Semiconductor Equipment Associates, Inc. * Semiconductors1.0% Microsemi Corporation * Software5.8% ACI Worldwide, Inc. * Aspen Technology, Inc. * Avid Technology, Inc. * Bottomline Technologies, Inc. * Innerworkings Inc. * Telecommunications5.2% Alaska Communications Systems Group, Inc. Cbeyond Inc. * CommScope, Inc. * Symmetricom, Inc. * Syniverse Holdings, Inc. * Transportation1.6% Crude Carriers Corporation * Genesee & Wyoming Inc., Class A * Total common stocks (cost $42,491,771) Investment companies- 3.2%(a) Apollo Investment Corporation iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund Total investment companies (cost $1,613,327) Total investment portfolio excluding repurchase agreement (cost $44,105,098) Repurchase agreement- 4.4%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated July 30, 2010 @ 0.07% to be repurchased at $2,902,017 on August 2, 2010, collateralized by $2,775,000 United States Treasury Notes, 3.625% due August 15, 2019 (market value $2,992,954 including interest) (cost $2,902,000) Total investment portfolio (cost $47,007,098)101.0% (a) * Non-income producing security (a) Percentages indicated are based on net assets of $65,517,301. REIT - Real estate investment trust Eagle Small Cap Growth Fund Investment Portfolio July 31, 2010 (unaudited) Common stocks- 96.2% (a) Shares Value Aerospace/defense1.7% Triumph Group Inc. Apparel1.3% Steven Madden Ltd. * Auto parts & equipment5.3% American Axle & Manufacturing Holdings Inc. * ArvinMeritor Inc. * Tenneco Inc. * WABCO Holdings Inc. * Banks0.5% UMB Financial Corporation Biotechnology1.2% Regeneron Pharmaceuticals Inc. * Seattle Genetics Inc. * Chemicals2.6% Huntsman Corporation Commercial services7.3% FTI Consulting, Inc. * Monster Worldwide, Inc. * Sotheby's SuccessFactors Inc. * The GEO Group, Inc. * Computers3.6% Netezza Corporation * Radiant Systems Inc. * Riverbed Technology Inc. * Electrical components & equipment1.5% GrafTech International Ltd. * Electronics1.8% Coherent, Inc. * Entertainment3.8% Bally Technologies, Inc. * Pinnacle Entertainment Inc. * Shuffle Master, Inc. * Environmental control1.8% Waste Connections, Inc. * Financial services0.9% Duff & Phelps Corporation, Class A optionsXpress Holdings, Inc. * Food1.9% Dean Foods Company * Hand/machine tools1.9% Regal-Beloit Corporation Healthcare products6.4% American Medical Systems Holdings, Inc. * Bruker Corporation * Thoratec Corporation * Vital Images, Inc. * Healthcare services2.9% Centene Corporation * ICON PLC, Sponsored ADR * Lincare Holdings Inc. Home furnishings3.3% DTS, Inc. * Universal Electronics, Inc. * Insurance0.9% MGIC Investment Corporation * Internet2.3% TIBCO Software, Inc. * Lodging0.9% Choice Hotels International Inc. Metal fabricate/hardware0.8% Northwest Pipe Company * Mining1.7% Titanium Metals Corporation * Oil & gas1.2% Brigham Exploration Company * Oil & gas services4.7% Lufkin Industries, Inc. OYO Geospace Corporation * Pharmaceuticals3.5% BioMarin Pharmaceutical Inc. * Herbalife Ltd. Onyx Pharmaceuticals Inc. * Salix Pharmaceuticals Ltd. * REIT0.7% Redwood Trust Inc. Retail8.8% BJ's Restaurants, Inc. * Cash America International, Inc. Chico's FAS, Inc. Genesco Inc. * Vitamin Shoppe Inc. * Semiconductor equipment4.1% Teradyne, Inc. * Varian Semiconductor Equipment Associates, Inc. * Veeco Instruments Inc. * Semiconductors4.7% ON Semiconductor Corporation * Rovi Corporation * Software9.5% ANSYS, Inc. * Eclipsys Corporation * Informatica Corporation * MedAssets Inc. * Quality Systems, Inc. Telecommunications1.2% EMS Technologies, Inc. * Transportation1.5% Landstar System, Inc. Total common stocks (cost $302,367,729) Repurchase agreement- 4.3%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated July 30, 2010 @ 0.07% to be repurchased at $18,084,105 on August 2, 2010, collateralized by $17,270,000 United States Treasury Notes, 3.625% due August 15, 2019 (market value $18,626,420 including interest) (cost $18,084,000) Total investment portfolio (cost $320,451,729)100.5% (a) * Non-income producing security (a) Percentages indicated are based on net assets of $422,045,035. ADR - American depository receipt REIT - Real estate investment trust Eagle Series Trust 7-31-10 NOTE 1 | Organization and investment objective The Eagle Series Trust (the “Trust”) is organized as a Massachusetts business trust and is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The Trust offers shares in the following series (each a “Fund” and collectively the “Funds”) and are advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). • The Eagle International Equity Fund (“International Equity Fund”) seeks capital appreciation principally through investment in a portfolio of international equity securities, • The Eagle Investment Grade Bond Fund (“Investment Grade Bond Fund”) seeks current income and preservation of capital, • The Eagle Large Cap Core Fund (“Large Cap Core Fund”) seeks long-term growth through capital appreciation, • The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund”) seeks long-term capital appreciation, • The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund”) seeks long-term capital appreciation, • The Eagle Small Cap Core Value Fund (“Small Cap Core Value Fund”) seeks capital growth, and • The Eagle Small Cap Growth Fund (“Small Cap Growth Fund”) seeks long-term capital appreciation. The Eagle Family of Funds consists of the Eagle Capital Appreciation Fund, Eagle Growth & Income Fund, Eagle Series Trust and the Eagle Cash Trust. Members of the Boards of Trustees (“Boards of Trustees” or the “Boards”) for the Trusts may serve as Trustees for one or more of the Eagle Family of Funds. Class offerings The Trust is authorized and currently offers Class A, Class C, Class I, Class R-3 and Class R-5 shares to qualified buyers. • For all funds except the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 4.75%. For the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 3.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of up to 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. • Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed prior to one year of purchase. • Class I, Class R-3 and Class R-5 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. NOTE 2 | Significant accounting policies Use of estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities The price of each Fund’s shares is based on the NAV per share of each class of the Fund. Each Fund determines the NAV of its shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern Time), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Funds value portfolio securities for which market quotations are readily available at market value; however, a Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: • The quotation may be stale; • The quotation may be unreliable because the security is not traded frequently; • Trading on the security ceased before the close of the trading market; Eagle Series Trust 7-31-10 • Security is newly issued; • Issuer specific events occurred after the security ceased trading; or • Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer specific events may cause the last market quotation to be unreliable. Such events may include: • A merger or insolvency; • Events which affect a geographical area or an industry segment, such as political events or natural disasters; or • Market events, such as a significant movement in the U.S. market. Both the latest transaction prices and adjustments are furnished by an independent pricing service subject to supervision by the Boards. The Funds value all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using procedures (“Procedures”) approved by the Boards. A Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is that amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Boards. Pursuant to the Procedures, the Boards have delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee comprised of certain officers of the Trusts and other employees of the Manager (“Valuation Committee”). The composition of this Valuation Committee may change from time to time. There can be no assurance, however, that a fair value price used by a Fund on any given day will more accurately reflect the market value of a security or securities than the market price of such security or securities on that day. Fair value pricing may deter shareholders from trading the Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Fair value measurements Each Fund utilizes a three level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined below: Level 1—Valuations based on quoted prices for identical securities in active markets, Level 2—Valuations based on quoted prices in markets that are not active for which all significant inputs are observable, either directly or indirectly, and Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s NAV as of July 31, 2010. Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Total International Equity Fund Foreign common stocks Advertising $- $- Aerospace/defense - - Agriculture - Auto manufacturers - Auto parts & equipment - Banks - Beverages - Building materials - Eagle Series Trust 7-31-10 Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Total International Equity Fund (cont’d) Foreign common stocks (cont’d) Chemicals $- Commercial services - - Computers - Cosmetics/personal care - Distribution/wholesale - - Diversified manufacturer - - Electric - - Electrical components & equipment - Electronics - - Engineering & construction - Financial services - Food - Food service - - Forest products & paper - - Gas - - Hand/machine tools - - Healthcare products - Healthcare services - - Household products - Insurance - Internet - - Iron/steel - - Lodging - - Machinery - Metal fabricate/hardware - - Mining - Multimedia - - Office/business equipment - - Oil & gas - Oil & gas services - Pharmaceuticals - Real estate - - Retail - Semiconductor equipment - - Semiconductors - Software - - Telecommunications - Toys/games/hobbies - - Transportation - Water - - Foreign preferred stocks (1) - - Investment companies (1) - - Short term investments - - Other financial instruments (2) - - Total investment portfolio $- Eagle Series Trust 7-31-10 Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Total Investment Grade Bond Fund Domestic corporate bonds (1) $- $- Government-backed corporate bonds (1) - - U.S. Treasuries (1) - - Mortgage-backed obligations (1) - - Supranational securities (1) - - Foreign government securities (1) - - Short term investments - - Total investment portfolio $- $- Large Cap Core Fund Domestic common stocks (1) $- $- Investment companies (1) - - Short term investments - - Total investment portfolio $- Mid Cap Growth Fund Domestic common stocks (1) $- $- Short term investments - - Total investment portfolio $- Mid Cap Stock Fund Domestic common stocks (1) $- $- Total investment portfolio $- $- Small Cap Core Value Fund Domestic common stocks (1) $- $- Investment companies (1) - - Short term investments - - Total investment portfolio $- Small Cap Growth Fund Domestic common stocks (1) $- $- Short term investments - - Total investment portfolio $- (1) Please see the Investment Portfolio for detail by industry. (2) Other financial instruments include foreign forward currency contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. Specific types of securities are valued as follows: • Domestic exchange traded equity securities Market quotations are generally available and reliable for domestic exchange traded equity securities. If the prices provided by the pricing service and independent quoted prices are unreliable, the Fund will fair value the security in good faithusing the Procedures. • Foreign equity securities If market quotations are available and reliable for foreign exchange traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the close of the NYSE, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer specific event has occurred that the Valuation Committee determines, in its judgment, is likely to have affected the closing price of a foreign security, it will price the security at fair value. The Fund also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the close of the NYSE. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Fund securities primarily traded on foreign markets may trade on Eagle Series Trust 7-31-10 days that are not business days of the Fund. Because the NAV of fund shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when you will not be able to purchase or redeem shares of the Fund. • Fixed income securities Government, corporate, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. • Short-term securities The amortized cost method of security valuation is used by the Fund (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as amended) for short-term investments (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. Derivative instruments The Funds have adopted the provisions of FASB Accounting Standards CodificationTM ASC 815-10-50. During the period ended July 31, 2010, the International Equity Fund engaged in limited derivative activity. The contract amounts in the Investment Portfolio are representative of typical volumes. Fair values of derivative instruments for the International Equity Fund as of July 31, 2010 are as follows: Asset derivatives Liability derivatives Type of derivative Balance Sheet Location Fair value Balance Sheet Location Fair value Forward foreign currency contracts Unrealized gain on forward foreign currency contracts Unrealized loss on forward foreign currency contracts The effect of derivative instruments on the International Equity Fund’s Statement of Operations for the period ended July 31, 2010 is as follows: Type of derivative Location of gain (loss) on derivatives recognized in income Realized gain (loss) on derivatives recognized in income Change in unrealized appreciation (depreciation) on derivatives recognized in income Forward foreign currency contracts Net realized gain (loss) on foreign currency transactions/Net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies $(372,167) Foreign currency transactions The books and records of each Fund are maintained in U.S. dollars. Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, other assets and other liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market Eagle Series Trust 7-31-10 prices of the investments. Such fluctuations are included with the net realized and unrealized gains and losses from investment transactions. Net realized gain (loss) from foreign currency transactions and the net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies include gains and losses between trade and settlement date on securities transactions, gains and losses arising from the purchase and sale of forward foreign currency contracts and gains and losses between the ex and payment dates on dividends, interest and foreign withholding taxes. Forward foreign currency contracts Each of the Funds except the Small Cap Growth Fund is authorized to enter into forward foreign currency contracts which are used primarily to hedge against foreign currency exchange rate risk on its non-U.S. dollar denominated investment securities. Forward foreign currency contracts are translated to U.S. dollars using forward exchange rates provided by a pricing service as of the close of the NYSE on each valuation day and the unrealized gain or loss is included in the Statement of Assets and Liabilities. When the contracts are closed, the gain or loss is realized. Realized and unrealized gains and losses are included in the Statements of Operations. Risks may arise from unanticipated movements in the currency’s value relative to the U.S. dollar and from the possible inability of counter-parties to meet the terms of their contracts. Real estate investment trusts (“REITs”) There are certain additional risks involved in investing in REITs. These include, but are not limited to, economic conditions, changes in zoning laws, real estate values, property taxes and interest rates. Dividend income is recorded at the Manager’s estimate of the income included in distributions from the REIT investments. Distributions received in excess of the estimated amount are recorded as a reduction of the cost of the investments. The actual amounts of income, return of capital and capital gains are only determined by each REIT after the fiscal year end and may differ from the estimated amounts. Repurchase agreements Each Fund enters into repurchase agreements whereby a Fund, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount of at least 100% of the resale price. Repurchase agreements involve the risk that the seller will fail to repurchase the security, as agreed. In that case, each Fund will bear the risk of market value fluctuations until the security can be sold and may encounter delays and incur costs in liquidating the security. In the event of bankruptcy or insolvency of the seller, delays and costs may be incurred. Revenue recognition Investment security transactions are accounted for on a trade date basis. Dividend income is recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Expenses Each Fund is charged for those expenses that are directly attributable to it, while other expenses are allocated proportionately among the Eagle Family of Funds based upon methods approved by the Boards. Expenses that are directly attributable to a specific class of shares, such as distribution fees, shareholder servicing fees and administrative fees, are charged directly to that class. Other expenses of each Fund are allocated to each class of shares based upon their relative percentage of net assets. The Funds have entered into an arrangement with the custodian whereby each Fund receives credits on uninvested cash balances which are used to offset a portion of each Fund’s expenses. These custodian credits are shown as “Expense offsets” in the Statements of Operations. Class allocations Each class of shares has equal rights to earnings and assets except that each class may bear different expense for administration, distribution and/or shareholder services. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Distribution of income and gains In each Fund except the Investment Grade Bond Fund, distributions of net investment income are made annually. In the Investment Grade Bond Fund, distributions of net investment income are made monthly. Net realized gains from investment transactions during any particular year in excess of available capital loss carryforwards, which, if not distributed, would be taxable to the Fund, will be distributed to shareholders in the following fiscal year. Each Fund uses the identified cost method for determining realized gain or loss on investments for both financial and federal income tax reporting purposes. All dividends paid by each Fund from net investment income are deemed to be ordinary income for federal income tax purposes. Eagle Series Trust 7-31-10 Other In the normal course of business the Funds enter into contracts that contain a variety of representations and warranties, which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund and/or its affiliates that have not yet occurred. However, based on experience, the risk of loss to each Fund is expected to be remote. NOTE 3 | Federal income taxes and distributions The Trust is treated as a single corporate taxpayer as provided for in the Tax Reform Act of 1986, as amended. Accordingly, no provision for federal income taxes is required since the Funds intend to continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute to shareholders all of its taxable income and gains. Federal income tax regulations differ from generally accepted accounting principles; therefore, distributions determined in accordance with tax regulations may differ significantly in amount or character from net investment income and realized gains for financial reporting purposes. Financial reporting records are adjusted for permanent book/ tax differences to reflect tax character; these adjustments have no effect on net assets or NAV per share. Financial reporting records are not adjusted for temporary differences. As of July 31, 2010, the identified cost of investments in securities owned by each Fund for federal income tax purposes were as follows: Identified cost International Equity Fund $88,147,129 Investment Grade Bond Fund 67,229,313 Large Cap Core Fund 127,636,468 Mid Cap Growth Fund 153,060,190 Mid Cap Stock Fund 1,306,108,030 Small Cap Core Value Fund 47,091,057 Small Cap Growth Fund 322,947,209 As of July 31, 2010, the net unrealized appreciation (depreciation) of investments in securities owned by each Fund were as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) International Equity Fund $10,948,735 Investment Grade Bond Fund 1,630,495 Large Cap Core Fund 12,478,377 3,220,812 Mid Cap Growth Fund 35,981,387 30,274,035 Mid Cap Stock Fund 104,802,421 31,389,367 Small Cap Core Value Fund 20,240,766 19,115,252 Small Cap Growth Fund 111,142,096 101,250,487 NOTE 4 | Subsequent events The Manager has evaluated subsequent events through July 31, 2010, and determined that no material events or transactions would require recognition or disclosure in the Funds’ financial statements. Item 2. Controls and Procedures (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940), the Principal Executive Officer and Principal Financial Officer of Eagle Series Trust have concluded that such disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b) There was no change in the internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) of Eagle Series Trust that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, its internal controls over financial reporting. Item 3. Exhibits (a) Certifications of thePrincipal Executive Officer and Principal Financial Officer of Eagle Series Trust as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EAGLE SERIES TRUST Date: September 27, 2010 /s/J. Cooper Abbott J. Cooper Abbott Principal Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. EAGLE SERIES TRUST Date: September 27, 2010 /s/J. Cooper Abbott J. Cooper Abbott Principal Executive Officer Date: September 27, 2010 /s/Mathew J. Calabro Mathew J. Calabro Principal Financial Officer
